Citation Nr: 0321981	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
service connection for lumbar spine degenerative disk changes 
as secondary to the veteran's service-connected status post 
right medial meniscectomy with mild degenerative joint 
disease.  

On a VA Form 9, received in May 2002, the veteran appears to 
be expressing disagreement with ratings issued in March 2000 
and March 2002.  In a statement dated in December 2002, the 
veteran's representative indicated that the veteran had 
disagreed with denials of service connection for 
hypertension, tinnitus, and a fungus infection of the toes.  
The representative also indicated that claims for service 
connection for liver and kidney problems, assignment of a 
temporary total rating, and an earlier effective date for 
separate ratings for right knee disabilities are pending.  
These matters are referred to the RO for its consideration. 


REMAND

Since the issuance of a Supplemental Statement of the Case 
(SSOC) by the RO in March 2002, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Additional evidence received as a result of 
this development includes records from the Social Security 
Administration.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  Of 
course, the review by the RO may indicate a need for further 
development.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

The RO must readjudicate this claim with 
consideration of the evidence received 
since the March 2002 SSOC.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided another SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


